                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

TIFFANY COOPER,

                Plaintiff,                             17cv1464
                                                       ELECTRONICALLY FILED
                        v.

CHIPPEWA TOWNSHIP, CLINT
BERCHTOL, AND MARK TAYLOR,

                Defendants.



                             MEMORANDUM OPINION AND ORDER

       Before the Court are two additional Motions in Limine, both of which were filed by

Plaintiff. ECF 115 and ECF 123. Defendants responded to each Motion. ECF 118 and ECF

127. The Court will address each Motion below.

1.     Plaintiff’s Motion to Preclude Defendants from Offering Evidence or Argument that
       Plaintiff Failed to Mitigate Her Damages by Failing to Work Additional Part-Time
       Shifts (ECF 115)

       Plaintiff contends that Defendants are not permitted to introduce evidence or argument

that she failed to mitigate her damages by refusing to work additional part-time shifts because

these shifts are not “substantially equivalent” to the 39-hour per week and full-time positions she

was allegedly denied by Defendants. Plaintiff’s argument suggesting the work is not

“substantially equivalent” appears to be two-pronged: first, she argues that these part-time shifts

were only offered on an ad hoc basis; and secondly, that part-time shifts are not equivalent to 39-

hour per week, or full-time work.

       Defendants counter that because Plaintiff is going to attempt to collect the difference

between what she earned from March 2015 (working just one day per week for Defendants)
through the date of trial, and what she could have earned had she received a 39-hour per week or

a full-time position, it is entitled to present evidence that Plaintiff declined to work additional

part-time shifts during the relevant time period.

       Damages are reduced under Title VII for “interim earnings or amounts earnable with

reasonable diligence by the person or persons discriminated against.” 42 U.S.C. § 2000e–5(g)(1).

Whether or not a claimant has met his duty to mitigate damages is a determination of fact.

Booker v. Taylor Milk Co., 64 F.3d 860, 864 (3d Cir. 1995). The burden falls on the defendant

employer to prove a failure to mitigate by demonstrating that substantially equivalent work was

available, and that the claimant did not exercise reasonable diligence to obtain it. Donlin v.

Philips Lighting N. Am. Corp., 581 F.3d 73, 88–89 (3d Cir. 2009). This burden may be satisfied

by proving that: (1) substantially equivalent positions were available; and (2) the plaintiff failed

to use reasonable care and diligence in seeking such positions.

       Substantially equivalent employment is that employment which affords virtually identical

promotional opportunities, compensation, job responsibilities, and status as the position from

which the Title VII claimant has been discriminatorily terminated. Caufield v. Ctr. Area Sch.

Dist., 133 F. App’x 4, 11-12 (3d Cir. 2005). The reasonableness of a Title VII claimant’s

diligence should be evaluated in light of the individual characteristics of the claimant and the job

market. Booker 64 F.3d at 865. Generally, a plaintiff may satisfy the “reasonable diligence”

requirement by demonstrating a continuing commitment to be a member of the work force and

by remaining ready, willing, and available to accept employment. Id.

       Based on the above case law and the facts presented in this case, the Court finds that

additional part-time shifts Plaintiff declined to work are not “substantially equivalent” to the 39-

hour per week or full-time work at issue in this litigation. Therefore, Plaintiff’s Motion (ECF



                                                       2
115) is GRANTED. Accordingly, Defendants may not use Plaintiff’s decision to decline the

additional part-time shifts as evidence of her failure to mitigate her damages.



2.     Plaintiff’s Motion to Preclude Defendants from Offering Evidence or Argument
       Regarding their Financial Resources (ECF 123)

       Plaintiff believes Defendants Berchtold and Taylor will attempt at time of trial to assert

their respective financial resources as a strategy to encourage the jury to reduce the amount only

punitive damage award. Plaintiff argues that permitting any evidence or argument as to their

individual financial resources would be inappropriate primarily because the conduct of

Defendants Berchtold and Taylor will be covered by a $1,000,000.00 insurance policy. Plaintiff

argues that if Defendants are permitted to present evidence of the individual Defendants’

financial resources, then Plaintiff should be permitted to rebut this evidence with evidence of the

insurance policy’s existence and limits.

       Defendants counter by arguing that the insurance policy does not provide coverage for

punitive damages, with an exception for acts of terrorism. Defendants further argue that they

should be permitted to present evidence as to the individual Defendant’s financial resources.

       The two United States Supreme Court decisions of BMW of North America v. Gore and

State Farm Mutual Automobile Insurance Co. v. Campbell provide the analysis for determining

the reasonableness of punitive damages. As a basic element of fairness in our constitutional

jurisprudence, “a person is to be given fair notice of not only the conduct that will subject him to

punishment, but also the severity of the penalty the state may impose.” Gore, 517 U.S. at 574.

The Supreme Court also established three-pronged analysis for measuring the appropriateness of

the amount of punitive damages: (1) the degree of reprehensible behavior on the part of the

defendant; (2) the disparity between the harm or potential harm suffered by the plaintiff and the

                                                     3
punitive damages awarded; and, (3) the difference between the remedy awarded and the civil

penalties authorized or imposed in comparable cases.

       Based on the above referenced three-pronged analysis emanating from the Supreme

Court, this Court does not believe that the financial resources of the individual Defendants are

relevant. Therefore, Plaintiff’s Motion to exclude any evidence or argument regarding the

individual Defendants’ financial resources is GRANTED.



                                      SO ORDERED, this 28th day of November, 2018.

                                      s/ Arthur J. Schwab
                                      Arthur J. Schwab
                                      United States District Court Judge



cc:    All ECF Registered Counsel of Record




                                                    4
